   Case 4:11-cr-00061-RSB-CLR Document 71 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:11-cr-61

 THOMAS JEROME JOHNSON,

        Defendant.


                                            ORDER

       Before the Court is Defendant’s Motion to unfreeze his access to funds held by the United

States Bureau of Prisons. (Doc. 67.) On December 18, 2020, the Court granted the Government’s

motion for an order directing the Federal Bureau of Prisons to turn over a portion of the Defendant's

inmate trust account to the Federal Clerk in partial payment of the Defendant's criminal restitution

balance. (Doc. 70.) In that Order, the Court directed the Federal Bureau of Prisons unencumber

Defendant Johnson’s inmate trust account once the partial payment was removed. (Id.) Given the

that the Court has already granted Defendant the relief he seeks in his Motion to Unfreeze,

(doc. 67), the Court DENIES that Motion as moot.

       SO ORDERED, this 26th day of February, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
